Case: 15-60266      Document: 00513725359         Page: 1    Date Filed: 10/19/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit
                                    No. 15-60266                                 FILED
                                  Summary Calendar                        October 19, 2016
                                                                            Lyle W. Cayce
                                                                                 Clerk
ERIC DE’JUAN JONES,

                                                 Plaintiff-Appellant

v.

E. L. SPARKMAN; UNKNOWN EMCF DISCIPLINARY RECORDS
CUSTODIAN; UNKNOWN EMCF ERS OFFICER; 6/7/2012 MDOC
RECORDS PERSONNEL; UNKNOWN EMCF COMPLIANCE OFFICER;
CHRISTOPHER EPPS; EDDIE CATES; TYEASA EVAN; NURSE E. DUNN;
DOCTOR HUGGINS, in Individual and Official Capacities; FIRST NAME
UNKNOWN CLARKE, in Individual and Official Capacities; FIRST NAME
UNKNOWN WALKER, in Individual and Official Capacities; J. HERSEY;
JOHN DOES, Unknown 6/5/2012 Memo Receivers; FRANK SHAW, Warden,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 3:13-CV-982


Before HIGGINBOTHAM, PRADO, and HAYNES, Circuit Judges.
PER CURIAM: *




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-60266    Document: 00513725359    Page: 2    Date Filed: 10/19/2016


                                No. 15-60266

      Eric De’Juan Jones, formerly Mississippi prisoner # 50222, appeals the
dismissal of his lawsuit, brought pursuant to 42 U.S.C. §§ 1983 and 1985, for
failure to exhaust administrative remedies. He alleges that prison officials
forcibly injected him with anti-psychotic medication against his will and
without his informed consent as part of a conspiracy to deprive him of good
time credits.   He argues that, because he exhausted his administrative
remedies with regard to the good time credit claim, his medical claims should
be deemed exhausted. Alternatively, he argues that exhaustion should not
apply because he was in imminent danger and that a jury should decide the
exhaustion issue. Jones also moves for appointment of counsel and for leave
to consolidate the instant case with his 28 U.S.C. § 2254 proceeding.
      This court reviews a dismissal for failure to exhaust administrative
remedies de novo. Powe v. Ennis, 177 F.3d 393, 394 (5th Cir. 1999). A prisoner
who wishes to file a § 1983 suit for damages against prison officials must
exhaust administrative remedies before doing so.         42 U.S.C. § 1997e(a);
Johnson v. Johnson, 385 F.3d 503, 515 (5th Cir. 2004). Proper exhaustion is
required, meaning that the prisoner must not only pursue all available
avenues of relief, he must also comply with all administrative deadlines and
procedural rules. Woodford v. Ngo, 548 U.S. 81, 93-96 (2006). Exhaustion
must be completed prior to filing suit; it may not be excused if exhaustion is
achieved while the suit is pending. Gonzalez v. Seal, 702 F.3d 785, 788 (5th
Cir. 2012).
      Because Jones fails to challenge the district court’s determination that
he did not timely exhaust his claims related to the forced injection of anti-
psychotic medication, he has abandoned the issue. See Yohey v. Collins, 985
F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v. Dallas Cnty. Deputy Sheriff
Abner, 813 F.2d 744, 748 (5th Cir. 1987). Jones’s argument that his medical



                                      2
    Case: 15-60266     Document: 00513725359      Page: 3   Date Filed: 10/19/2016


                                  No. 15-60266

claims should be deemed exhausted in light of the fact that the defendants’
actions were in furtherance of the conspiracy to deprive him of earned good
time credit is unavailing.    Jones’s unsupported conspiracy allegations are
speculative at best and, as such, are insufficient to raise a constitutional issue.
See Koch v. Puckett, 907 F.2d 524, 530 (5th Cir. 1990).            Moreover, his
administrative remedy requests regarding his lost good time credit were
insufficient to exhaust his forcible injection claims. See Ngo, 548 U.S. at 89.
      Jones’s alternative arguments are also without merit. Jones’s contention
that exhaustion should be excused because he was in imminent danger is
belied by his subsequent release from prison and the absence of evidence of
physical harm in the record. Furthermore, his contention that exhaustion is
an issue that should be decided by a jury is contrary to law. See § 1997e(a);
Ngo, 548 U.S. at 93-96.
      The judgment of the district court is affirmed.        Jones’s motions for
appointment of counsel and for leave to consolidate this case with his § 2254
application are denied.
      AFFIRMED. MOTIONS DENIED.




                                        3